UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2011 OCONEE FEDERAL FINANCIAL CORP. (Exact name of Registrant as specified in its charter) Federal (State or Other Jurisdiction of Incorporation) 001-35033 (Commission File Number) 32-0330122 (I.R.S. Employer Identification No.) 201 East North Second Street, Seneca, South Carolina 29678 (Address of principal executive offices) (864) 882-2765 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 24, 2011, Oconee Federal Financial Corp. (the “Company”) received notice from The Nasdaq Capital Market that trading in the common stock of the Company will resume at the opening of the markets on January 25, 2011. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Shell company transactions. None. (d) Exhibits.None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OCONEE FEDERAL FINANCIAL CORP. DATE: January 24, 2011 By: /s/ Curtis T. Evatt Curtis T. Evatt Executive Vice President and Chief Financial Officer (Duly Authorized Representative)
